DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2020 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 03/11/2020 is hereby acknowledged.

Drawings
The drawings were received on 03/11/2020.  These drawings are acceptable.

Claim Objections
Claim 19-34 are objected to because of the following informalities:  In claims 19 and 27, the variable “A” and “M” are not defined.  As it stands, these variables can be interpreted as having no meaning or patentable weight and merely just a place holder.  The specification defined A as (Instant specification, pg. 6, line 22-24) a whole integer number reflecting the total number of antennas and “M” as (Instant specification, pg. 7, line 11-12) a number of state 
	Claims 20-26 and 28-34 are also objected for at least their dependency on independent claims 19 and 27, respectively.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sugar et al. (US 2005/0215202 A1).

Regarding Claim 35, Sugar et al. discloses;
A method performed in a multicarrier receiver for receiving multicarrier signals modulated with frequency domain data constellation symbols transmitted by a wireless communication node (Fig. 9, Para. [0016], [0043]: describes a “reception process for a multi-carrier baseband modulation scheme”), the method comprising: 

transforming the baseband signal to frequency domain and generating estimates of the frequency domain data constellation symbols (Fig. 9, Para. [0043]: “An FFT 650 converts the time domain digital signal in buffer 640 to a frequency domain signal corresponding to each sub-carrier frequency k”); 
identifying pairs of subcarriers that are images to each other, which correspond to the subcarriers modulated by the same data bits (Fig. 9, Para. [0043]:“multiplier 660 that multiplies the digital signal for each sub-carrier k by a corresponding receive antenna weight w.sub.rx(k) for the corresponding one of the N antennas”.  That is, a common sub-carrier k, modulated by the same data symbols/bits b(k) is found in each digital signal received be each antenna using the respective antenna weights); 
conjugating the estimated frequency domain constellation symbols corresponding to one subcarrier in each of the identified pairs of subcarriers (Fig. 4, 9, Para. [0039], [0043]: “the STA computes the conjugate of the gain-normalized receive weight vector w.sub.R,STA,1(k)”.  As depicted in Fig. 9, multiplier 660 performs conjugation on the FFT (estimated) frequency domain signal with receive antenna weight w.sub.rx(k) for each of the identified pairs of subcarriers k in each antenna path); and 
combining the estimated frequency domain constellation symbol and conjugated frequency domain constellation symbol of each identified pair of subcarriers (Fig.4, 9, Para. [006], [0043]: “The outputs of each of the multipliers 660 are combined by an adder 670 to recover the digital frequency domain symbol s(k)”).

Regarding Claim 36, Sugar et al. discloses;
A multicarrier receiver for receiving multicarrier signals modulated with frequency domain data constellation symbols transmitted by a wireless communication node (Fig. 9, Para. [0016], [0043]: describes a “reception process for a multi-carrier baseband modulation scheme” for “communication device 300”), the multicarrier receiver comprising 
processing circuitry (Fig. 4, 9: varies processing circuitry, e.g. RF section 310 , Baseband section ); 
memory containing instructions executable by the processing circuitry (Fig. 4, Para. [0036]: “a host processor 332 (in the host 330) by executing instructions stored in (or encoded on) a processor readable memory 334”) whereby the multicarrier receiver is operative to: 
down-convert the received multicarrier signal to a baseband signal for processing (Fig. 4, 9, Para. [0035], [0043]: “a receiver (Rx) 314 that downconverts received [multicarrie] RF signals for baseband processing”. Similar downconversion is performed by RF circuitry 610);
transform the baseband signal to frequency domain and generate estimates of the frequency domain data constellation symbols (Fig. 9, Para. [0043]: “An FFT 650 converts the time domain digital signal in buffer 640 to a frequency domain signal corresponding to each sub-carrier frequency k”); 
identify pairs of subcarriers that are images to each other, which correspond to the subcarriers modulated by the same data bits (Fig. 9, Para. [0043]:“multiplier 660 that multiplies the digital signal for each sub-carrier k by a corresponding receive antenna weight w.sub.rx(k) for the corresponding one of the N antennas”.  That is, a common sub-
 conjugate the estimated frequency domain constellation symbols corresponding to one subcarrier in each of the identified pairs of subcarriers (Fig. 4, 9, Para. [0039], [0043]: “the STA computes the conjugate of the gain-normalized receive weight vector w.sub.R,STA,1(k)”.  As depicted in Fig. 9, multiplier 660 performs conjugation on the FFT (estimated) freq111uency domain signal with receive antenna weight w.sub.rx(k) for each antenna paths); and 
combine the estimated frequency domain constellation symbol and conjugated frequency domain constellation symbol of each identified pair of subcarriers (Fig. 4, 9, Para. [006], [0043]: “The outputs of each of the multipliers 660 are combined by an adder 670 to recover the digital frequency domain symbol s(k)”).

Allowable Subject Matter
Claims 19-34 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
regarding claim 19 the closest prior art of record, Kim et al. (US 9514402 B1 cited in submitted IDS) teaches:

a plurality A of switches (fig. 4), each switch has a number M of states; 
a number of impedance matrices (fig. 4 (Zmod1, Zmod2)), each impedance matrix comprising a number M of impedances, and wherein each antenna is coupled to one of the impedance matrices by one of the plurality A switches (fig. 4);
one or more switch controller configured to control the states of the plurality A of switches (fig. 3 (216)).
However, Kim et al. either alone or in combination with other prior art of record, fails to fair teach or suggest the limitation of:
“a symbol mapper, a serial to parallel converter, and one or more modulators configured to generate a number A of baseband subcarrier signals based on data symbols to be transmitted; wherein each baseband subcarrier signal is generated with an antenna specific frequency for each one of the plurality A of antennas; one or more switch controllers configured to control the states of the plurality A of switches based on the generated baseband subcarrier signals such that each antenna impedance is selected among the number M of impedances, and thereby the received RF signal at each antenna is modulated by its specific frequency baseband subcarrier signal; and wherein a group of RF subcarrier signals is generated by reflecting the modulated RF signal from each antenna, and thereby the multicarrier signals are generated from the plurality A of antennas” as recited in claim 19 when particularly consider in view of the other recited limitation.
regarding claim 27 the closest prior art of record, Kim et al. (US 9514402 B1 cited in submitted IDS) either alone or in combination with other prior art of record, fails to fair teach or suggest the limitation of:
“generating a number A of baseband subcarrier signals based on data to be transmitted by a symbol mapper, a serial to parallel converter, and one or more modulators; wherein each baseband subcarrier signal is generated with a specific frequency for each one of the plurality A antennas; controlling states of a plurality A switches coupled to the plurality A antennas based on the generated baseband subcarrier signals such that each antenna impedance is selected among a number M of impedances, thereby modulating the received RF signal at each antenna with its specific frequency baseband subcarrier signal; and generating a group of RF subcarrier signals by reflecting the modulated RF signal from each antenna, thereby generating the multicarrier signals from the plurality A antennas” as recited in claim 27 when particularly consider in view of the other recited limitation.
Claims 20-26 and 26-34 are allowable for at least their dependency on independent claim 19 and 27, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajoria et al. (NPL titled: “Multi-carrier backscatter communication system for concurrent wireless and batteryless sensing” 2017 International Conference on Wireless Communications, Signal Processing and Networking (WiSPNET)) discloses (Fig. 1) “Backscatter communication system in passive RFIDs”, such as a Sensor tag, using multi-carriers.

Liu et al. (NPL titled: “A Multi-Carrier UHF Passive RFID System” 2007 International Symposium on Applications and the Internet Workshops, Hiroshima, Japan, 2007) discloses (Abstract, Fig. 1(b)) “a multi-carrier UHF passive RFID system that can effectively extend the accessible range of a Gen2 tag. In addition, we investigate the multiband backscatter property of Gen2 tags, which can be utilized to mitigate the multipath fading problems.”

Lee et al. (NPL titled: “Passive Tag for Multi-carrier RFID Systems” 2011 IEEE 17th International Conference on Parallel and Distributed Systems, Tainan, Taiwan, 2011) discloses (Abstract, Fig. 1(b),6, 7, 11) “a new passive tag demodulation circuit design which is more suitable for multi-carrier RFID systems”.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633